Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-8 are currently under examination wherein all the claims have been amended in applicant’s amendment filed on August 5, 2021. 
Status of Previous Rejections
2.	The previous objection to the informality in claim 1 and 2, the previous rejections of claims 1-8 under 35 U.S.C. 112(b) and the previous rejections of claims 1-8 under 35 U.S.C. 103 as stated in the Office action dated April 14, 2021 have been withdrawn in light of the applicant’s amendment filed on August 5, 2021.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Teresa A. Lavenue on January 7, 2022
The application has been amended as follows:
1).	The phrase of “sodium carbonate and sodium bicarbonate” in lines 5 and 6 of claim 1 has been amended to “sodium carbonate of Na2CO3 and sodium bicarbonate of NHCO3”;
2).	The phrase of “ion exchanger having less scandium” in line 10 of claim 1 has been amended to “ion exchanger having more scandium”; and
3).	The phrased of “sodium carbonate with a concentration of Na2CO3 of 200-450 g/dm3” in line 33 of claim 1 has been amended to “sodium carbonate with a concentration of 200-450 g/dm3”.
Allowable Subject Matter
4.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The applicant’s amendment filed on August 5, 2021 has obviated all the rejections of claims 1-8 as stated in the Office action dated April 14, 2021. Voight et al. (US 20150307966 A1) in view of Skrjabneva et al. does not disclose sorption leaching scandium from the raw red mud pulp with a desorbed ion exchanger without using acidic reagents as claimed in the independent claim 1. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/10/2022